DISMISS and Opinion Filed July 12, 2018




                                          S In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-18-00788-CV

 CITYLINE REGENCY, LLC AND BCS EAST LAND INVESTMENTS, LP, Appellants
                                V.
            COLLIN CENTRAL APPRAISAL DISTRICT, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-02974-2015

                            MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                               Opinion by Chief Justice Wright
       Before the Court is appellants’ motion to withdraw the appeal. Appellants inform the Court

that they no longer wish to pursue this appeal. Accordingly, we grant the motion and dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE




180788F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 CITYLINE REGENCY, LLC AND                         On Appeal from the 416th Judicial District
 BCS EAST LAND INVESTMENTS, LP,                    Court, Collin County, Texas
 Appellants                                        Trial Court Cause No. 416-02974-2015.
                                                   Opinion delivered by Chief Justice Wright.
 No. 05-18-00788-CV        V.                      Justices Evans and Brown participating.

 COLLIN CENTRAL APPRAISAL
 DISTRICT, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee COLLIN CENTRAL APPRAISAL DISTRICT recover its
costs of this appeal from appellants CITYLINE REGENCY, LLC AND BCS EAST LAND
INVESTMENTS, LP.


Judgment entered July 12, 2018.




                                             –2–